Case 8:19-cv-00709-PJM Document 100 Filed 04/13/21 Page1of5

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

Monica Harley
Parent & Next Friend of D.W., a minor

Plaintiff(s)
Vs. . Civil Action No. PJM-19-709
Board of Education of Prince Georges County et al
Defendant(s)
sek KR Ik

SCHEDULING ORDER

This scheduling order is being entered pursuant to Local Rule 103.9. Any inquiries
concerning the schedule should be directed to my chambers, not to the Clerk=s Office. Any

party who believes that any deadline set forth in this Scheduling Order is unreasonable may

request in writing a modification of the Order or that a conference be held for the purpose of
seeking a modification of the Order, and any such request must be made on or before the first
date set forth in Paragraph I below. Thereafter, the schedule will not be changed except for
good cause.

This case is subject to electronic filing. Please familiarize yourself with the procedures
for electronic filing available at: www.mdd.uscourts.gov. You must use the electronic filing
system for filing documents with the Clerk and sending case related correspondence to
chambers. When you electronically file a document that, including attachments, is 15 pages
or longer, you must also provide me a paper copy of the document and a paper copy of the
notice of electronic filing. The paper copy should be sent to the Clerk’s Office, not directly to

my chambers.
I. DEADLINES
April 27, 2021: Deadline for requests for modification of initial
Scheduling Order
April 27, 2021: Joint request for early settlement/ADR

conference (This request will not postpone
discovery unless otherwise ordered.)

 
Case 8:19-cv-00709-PJM Document 100 Filed 04/13/21 Page 2 of5

April 27, 2021; Initial report whether there is unanimous consent
to proceed before a United States Magistrate
Judge

April 27, 2021: Deadline for conference about discovery of

electronically stored information. (If either or
both parties intend to take such discovery, before
the conference counsel should review the
Principles for the Discovery of Electronically
Stored Information in Civil Cases prepared by a
Joint bench/bar committee published on the
court’s website.)

May 28, 2021: Moving for joinder of additional parties and
amendment of pleadings

June 14, 2021: Plaintiff's Rule 26(a)(2) disclosures

July 12, 2021: Defendant’s Rule 26(a)(2) disclosures

July 26, 2021: Plaintiff's rebuttal Rule 26(2)(2) disclosures

August 2, 2021: Rule 26(e)(2) supplementation of disclosures and
responses

August 26, 2021: Discovery deadline; submission of status report

September 2, 2021: Requests for admission

September 27, 2021: Dispositive pretrial motions deadline

Il. DISCOVERY
Initial Disclosures
This is an action in which Fed. R. Civ. P. 26(a)(1) disclosures need not be made.

Discovery Conference

This action is exempted from the requirements of Fed. R. Civ. P. 26(d)(1) and from Fed.
R. Civ. P. 26(f). However, you are encouraged to confer with one another immediately in order
to: (a) identify the issue(s), (b) set a discovery plan, (c) determine if the case can be resolved

 
Case 8:19-cv-00709-PJM Document 100 Filed 04/13/21 Page 3of5

before your clients incur further litigation expense, (d) discuss any issues about preserving
discoverable information, and (e) establish a cordial professional relationship among yourselves.

Procedure
All the provisions of Local Rule 104 apply, including the following:

a. All discovery requests must be served in time to assure that they are
answered before the discovery deadline, An extension of the deadline will not be
granted because of unanswered discovery requests.

b. The existence of a discovery dispute as to one matter does not justify
delay in taking any other discovery. The filing of a motion to compel or a motion
for a protective order will not result in a general extension of the discovery
deadline.

C. No discovery materials, including Rule 26(a)(1) and Rule 26(a)(2)
disclosures, should be filed with the court.

d. Motions to compel shall be filed in accordance with Local Rule 104.8 and
the applicable CM/ECF procedures.

e. Please be familiar with the Discovery Guidelines of this Court which are
Appendix A to the Local Rules. Appendix D contains guidelines for form
discovery requests and confidentiality orders that may be helpful to you.

Il. STATUS REPORT

The parties shall file on the day of the discovery deadline a status report covering the
following matters:

a. Whether discovery has been completed;
b. Whether any motions are pending;
C. Whether any party intends to file a dispositive pretrial motion;

d. Whether the case is to be tried jury or non-jury and the anticipated length
of trial;

e. A certification that the parties have met to conduct serious settlement
negotiations; and the date, time and place of the meeting and the names of all
persons participating therein;

 

 
Case 8:19-cv-00709-PJM Document 100 Filed 04/13/21 Page 4of5

f. Whether each party believes it would be helpful to refer this case to
another judge of this court for a settlement or other ADR conference, either before
or after the resolution of any dispositive pretrial motion;

g. Whether all parties consent, pursuant to 28 U.S.C. § 636(c), to have a U.S.
Magistrate Judge conduct all further proceedings in this case, either before or
after the resolution of any dispositive pretrial motion, including trial (jury or non-
jury) and entry of final judgment.

h. Any other matter which you believe should be brought to the court's
attention.

IV. DISPOSITIVE PRETRIAL MOTIONS

If more than one party intends to file a summary judgment motion, the provisions of
Local Rule 105.2.c apply.

After motions and responses thereto have been filed, I will advise you if a hearing is to be
scheduled.

V. STATUS AND PRETRIAL CONFERENCES

I will set a scheduling conference after the status report has been filed, unless that report
indicates that one or more of you intends to file a dispositive pretrial motion. In the latter event I
will not set a scheduling conference until after I have ruled upon the motion (or the dispositive
pretrial motion deadline passes without the anticipated motion being filed).

At the scheduling conference:

a, I will set a deadline for submitting the pretrial order, motions in limine,
proposed voir dire questions and proposed jury instructions;

b. I will set a pretrial conference date and a trial date; and

c. I will ask you whether a settlement conference or other ADR conference
with a judicial officer would be useful, and whether all parties would consent to
trial (jury or non-jury) before a U.S. Magistrate Judge. Please confer with your
client about these matters before the conference so that you are in a position
to respond.

 
Case 8:19-cv-00709-PJM Document 100 Filed 04/13/21 Page5of5

VI. ATTORNEYS’ FEES

In any case where attorneys’ fees may be sought by the prevailing party, counsel must be
familiar with the provisions of Local Rule 109.2 and the Rules and Guidelines for Determining
Attorneys’ Fees in Certain Cases which are Appendix B to the Local Rules.

VII. COMPLIANCE WITH LOCAL RULES AND CM/ECF PROCEDURES

The court will demand compliance with the Local Rules and CM/ECF procedures. If you
need to obtain a copy of the Local Rules or the CM/ECF procedures, they are available on our

website at www.mdd.uscourts.gov.

VIII. COMPLIANCE WITH PRIVACY PROTECTION RULE

Counsel are reminded that the Federal Rules of Civil Procedure were amended, effective
December 1, 2007, with the addition of a new Rule 5.2 which has detailed requirements
requiring the redaction of filings with this court that contain an individual's social security
number, tax payer identification number, or birth date, the name of an individual known to be a
minor, or a financial account number. It is essential that counsel comply with this rule and with
the revised version of the Judicial Conference Privacy Policy adopted in March 2008. For
further information on the Judicial Conference Privacy Policy see:
http://www.mdd.uscourts.gov/news/news/privacy_memo.pdf.

Date: April 13, 2021 /s/
Peter J. MeSsitte
United States District Judge

 
